DETAILED ACTION
In application filed on 02/28/2019, Claims 1-6, 9-12 are pending. Claims 1-6, 9-10 and 12 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2019 and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charlotte Stewart-Sloan on 12/01/2021.
The application has been amended as follows:

Claim 1 (currently amended): A fluid flow controller for introducing fluids into a microfluidic device, the controller comprising: 
	a first resistance fluid pathway provided between an inlet port to the fluid controller and a connection port to the microfluidic device; 
	a second resistance fluid pathway between the inlet port and the connection port;
	 wherein the resistance of the second resistance fluid pathway is at least 10 times less than the resistance of the first resistance fluid pathway; and wherein the controller further comprises at least one valve configured to close the second resistance fluid pathway only. 

	Claim 11 (canceled)


Reasons for Allowance
Claims 1-6, 9-10 and 12 are allowance. 

The following is an examiner's statement of reasons for allowance:

Claims 1-6, 9-10 and 12 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 8 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, Churski teaches a fluid controller [Annotated Fig. 1, ‘fluid controller’; Para 0020-0021, ‘supplying part’; Fig. 1, ref. 1] for introducing fluids into a microfluidic device [Abstract, Para 0001-0010, 0020, ‘microfluidic subsystem’; Fig. 1, ref. 1], the controller comprising:
a first resistance fluid pathway [Annotated Fig. 1, ref. 10, ‘first fluidic duct’, having hydraulic resistance R1] provided between an inlet port [Annotated Fig. 1, ref. 12, ‘source’, ‘pressurized container’] to the fluid controller [Annotated Fig. 1, ‘fluid  controller’; Para 0020-0021, ‘supplying part’] and a connection port [Fig. 1, ref 9, ‘inlet port’] to the microfluidic device [Abstract, Para 0001-0010, 0020, ‘microfluidic subsystem’ Fig. 1, ref. 1];
a second resistance fluid pathway [Annotated Fig. 1, ref. 11, ‘second fluidic duct’, having hydraulic resistance R2] between the inlet port [Annotated Fig. 1, ref. 13, ‘‘pressurized container’] and the connection port [Fig. 1, ref. 4, ‘port’]; wherein the resistance [Para 0021, 0046,  ‘R2’] of the second resistance fluid pathway [Annotated Fig. 1, ref. 11, ‘second fluidic duct’, having hydraulic resistance R2] is at least 10 times 
However, Churski nor any of the other previously cited prior art teaches or fairly suggests “wherein the resistance of the second resistance fluid pathway is at least 10 times less than the resistance of the first resistance fluid pathway; and wherein the controller further comprises at least one valve configured to close the second resistance fluid pathway only”.

    PNG
    media_image1.png
    677
    1491
    media_image1.png
    Greyscale

Annotated Fig. 1, Churski

The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797